DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 11/15/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 6-7.  The claim rejection under 35 U.S.C. § 112(b) for claims 5-9 and 12 have been overcome by the amendment and has hereby been withdrawn for consideration.  The rejection under 35 USC 112(d) for claim 5 has been overcome by amendment and has hereby been withdrawn.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-7 and 10-15 under 35 USC 102(a1) as being anticipated by Clark et al (WO2013/010813)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Clark fails to explicitly teach and/or render obvious the instantly claimed (meth) acrylic copolymer having an additional copolymerizable monomer containing a photoinitiator group, as a required component.  However, upon further consideration, a new ground(s) of rejection is made in view of Gaddam et al (6,448,301).  Please find the rejection below. 

Claim Rejections - 35 USC § 102/ 35 USC § 103
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 4-5, 8, 10-11, 13-15 are is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gaddam et al (6,448,301).
Gaddam sets forth a polymeric composition that comprise a first component having an plurality of pendent free-radically polymerizable functional groups, a polymeric photoinitiator, and a residual content of less than 2 %--see abstract.  Said composition can additionally comprise a second component with co-reactive pendent polymerizable groups—see col. 13, lines 40-45.  Said compositions can be useful as pressure sensitive adhesive articles.  
Said polymeric first component comprises from (1) 75 to 99.99 parts by weight of a polymerized monomer units derived from (meth) acrylic acid esters of non-tertiary alkyl alcohols containing 1-14 carbon atoms; (2) from 0.01 to 5 parts by weight of a polymerized monomer units derived from an ethylenically unsaturated monomers comprising polymerizable functional groups; 
Gaddam exemplifies in example 8, a UV curable resin composition comprising a 1:1 mixture of a polymer solution comprising a copolymer comprising IOA/M/HEMA/VAZPIA (VAZPIA copolymerizable photoinitiator) with a mixture of acrylic copolymer IOA/AA/VAZPIA (acrylic copolymer having pendent photoinitiator groups VAZPIA) and  UV curable resin terpolymer of IOA/AA/HEMA (VDM) having acrylamide functional groups.  Said IOA/AA/VAZPIA polymer has less than 10 wt. %, i.e. 0.4 wt. %, of a pendent photoinitiator group (VAZPIA)—see example 7.   The overall composition is deemed to anticipate claims 1-2, 4-5, 5, 10-11 and 13, wherein HEMA is hydroxyethyl acrylate and VDM is a lactone compound and the IOA/AA/VAZPIA terpolymer reads on at least one UV curable resin in claim 13.  The composition is coated onto a substrate and cured by exposure to UV radiation, thus claims 14 is anticipated.   Gaddam sets forth said PSA’s can be used to form tape backings—see column 3, lines 14-15.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaddam (cited above).
Gaddam does not expressly exemplify the monomers found in claim 3 in the examples, as discussed above.  However, in the overall teachings of the reference Gaddam sets forth the use of alkyl (meth) acrylate monomers useful in obtaining the first and second components. .  

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

SMc